NUMBER 13-14-00531-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                               IN RE IRMA YBARRA


                      On Petition for Writ of Mandamus.


                                       ORDER

            Before Justices Rodriguez, Benavides, and Perkes
                            Per Curiam Order

      Relator, Irma Ybarra, filed a petition for writ of mandamus and motion for temporary

relief in the above cause on September 18 and 19, 2014. Relator seeks to compel the

respondent, the Honorable David Stith, Presiding Judge of the 319th District Court of

Nueces County, Texas, to render judgment granting relator’s petition for writ of habeas

corpus and order the attachment of the body of the minor child to relator. See TEX. FAM.

CODE ANN. §§ 157.372, 157.374, 157.376 (West, Westlaw through 2013 3d C.S.).

Through this original proceeding, relator also seeks to compel the Honorable Bobby

Galvan, the Presiding Judge of the 94th District Court of Nueces County, Texas, to vacate
a temporary restraining order.      By emergency motion, relator seeks to stay all

proceedings against her in the 319th District Court.

      The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that it should be and is DENIED. The Court requests that the real party

in interest, Roland Marcha, or any others whose interest would be directly affected by the

relief sought, file a response to the petition for writ of mandamus on or before the

expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed the
19th day of September, 2014.




                                                2